 

EXHIBIT 10.4

 


VIACOM INC.


2006 LONG-TERM MANAGEMENT INCENTIVE PLAN


RESTRICTED SHARE UNITS CERTIFICATE


 

This certifies that Viacom Inc., a Delaware corporation (the “Company”), has
granted to the employee named on the Restricted Share Units Award Listing
page (the “Participant”) on [Insert Date of Grant] (“Date of Grant”) the number
of restricted share units (the “Restricted Share Units”) shown on the Restricted
Share Units Award Listing page, for the Company’s Class B Common Stock, par
value $0.001 per share (the “Class B Common Stock”), under the Company’s 2006
Long-Term Management Incentive Plan, as amended from time to time (the “Plan”),
all on terms and conditions specified in the documentation provided in
connection with this grant and made a part hereof (the “Terms and Conditions”).

 

 

 

 

 

 

JoAnne Adams Griffith

 

Executive Vice President,

 

Human Resources

 

--------------------------------------------------------------------------------


Viacom Inc.

2006 Long-Term Management Incentive Plan


TERMS AND CONDITIONS TO THE RESTRICTED SHARE UNITS CERTIFICATE

 


ARTICLE I

 

TERMS OF RESTRICTED SHARE UNITS

 

 

                Section 1.1  Grant of Restricted Share Units.  The Restricted
Share Units (the “Restricted Share Units”) have been awarded to the Participant
subject to the terms and conditions contained in (A) the certificate for the
[Insert Date of Grant] grant of Restricted Share Units provided simultaneously
on-line or attached hereto (the “Restricted Share Units Certificate”) and the
Terms and Conditions contained herein (collectively, the “Certificate”) and (B)
the Plan, the terms of which are hereby incorporated by reference.  A copy of
the Plan is being provided simultaneously on-line or attached hereto. 
Capitalized terms that are not otherwise defined herein have the meanings
assigned to them in the Restricted Share Units Certificate or the Plan.  Each
Restricted Share Unit shall entitle the Participant to receive one share of
Class B Common Stock, subject to the terms and conditions set forth in the
Certificate and the Plan.

 

                Section 1.2  Terms of Restricted Share Units.

 

                (a)  Vesting.  Subject to the other terms and conditions
contained in the Certificate and in the Plan, the Restricted Share Units shall
vest in four installments of an equal whole number of Restricted Share Units on
each of the first, second, third and fourth anniversary of the Date of Grant
(any remaining Restricted Share Units shall vest on whichever of the preceding
vesting dates shall be determined by the Company in accordance with its
customary procedures).

 

                (b)  Settlement.  On the date each portion of the Restricted
Share Units vest, all restrictions contained in the Certificate and in the Plan
shall lapse as to that portion of the Restricted Share Units and that portion of
the vested Restricted Share Units shall be payable in shares of Class B Common
Stock, which may be evidenced in such manner as the Committee in its discretion
shall deem appropriate, including, without limitation, book-entry registration.
Settlement of vested Restricted Share Units shall be made as soon as practicable
after the vesting dates.  Such shares of Class B Common Stock shall bear such
legends as the Committee, in its sole discretion, may determine to be necessary
or advisable in order to comply with applicable U.S. federal or state securities
laws.  If permitted by the Committee, the Participant may elect to defer
settlement of the Restricted Share Units in accordance with procedures
established by the Committee from time to time.

 

                (c)  Dividend Equivalents.  Dividend Equivalents shall accrue on
the Restricted Share Units until the Restricted Share Units are settled.  The
Company shall credit the accrual of the Dividend Equivalents to the
Participant’s account at such time and in such manner as determined by the
Committee, in its sole discretion.  The Company shall maintain a bookkeeping
record with respect to the amount of the Dividend Equivalents credited to the
Participant’s account.  Accrued Dividend Equivalents that have been credited

 

--------------------------------------------------------------------------------


 

to the Participant’s account shall be paid in cash through payroll when the
Restricted Share Units are settled.  Accrued Dividend Equivalents that have been
credited to the Participant’s account will not be paid with respect to any
Restricted Share Units that do not vest and are cancelled.

                (d)  Termination of Employment, Retirement, Permanent Disability
or Death.  In the event that (i) the Participant’s employment with the Company
or any of its Subsidiaries ends by reason of voluntary termination by the
Participant, termination by the Company or any of its Subsidiaries other than a
Termination for Cause, termination by the Company or any of its Subsidiaries due
to a Termination for Cause or the Participant’s Retirement, or (ii) the
Participant’s Permanent Disability or death occurs, prior to the date or dates
on which the Restricted Share Units vest in accordance with Section 1.2(a)
hereof, the Participant shall forfeit all unvested Restricted Share Units as of
the date of such event, unless the Committee determines otherwise and provides
that some or all of such Participant’s unvested Restricted Share Units shall
vest as of the date of such event, in which case, shares of Class B Common Stock
shall be delivered in accordance with Section 1.2(b) hereof, to the Participant
or, in the case of the Participant’s death, to the person or persons who
acquired the right to receive such certificates by will or the laws of descent
and distribution.  A “termination of employment” occurs, for purposes of the
Restricted Share Units, when a Participant is no longer an employee of the
Company or any of its Subsidiaries.  Unless the Committee determines otherwise,
the employment of a Participant who works for a Subsidiary shall terminate, for
purposes of the Restricted Share Units, on the date on which the Participant’s
employing company ceases to be a Subsidiary.

 

ARTICLE II

 

EFFECT OF CERTAIN CORPORATE CHANGES

 

                In the event of a merger, consolidation, stock split, reverse
stock split, dividend, distribution, combination, reclassification,
reorganization, split-up, spin-off or recapitalization that changes the
character or amount of the Class B Common Stock or any other changes in the
corporate structure, equity securities or capital structure of the Company, the
Committee shall make such adjustments, if any, to the number and kind of
securities subject to the Restricted Share Units, as it deems appropriate. The
Committee may, in its sole discretion, also make such other adjustments as it
deems appropriate in order to preserve the benefits or potential benefits
intended to be made available hereunder.  Such determinations by the Committee
shall be conclusive and binding on all persons for all purposes.

 

ARTICLE III

 

DEFINITIONS

 

                As used herein, the following terms shall have the following
meanings:

 

                (a)  “Board” shall mean the Board of Directors of the Company.

 

                (b)  “Certificate” shall mean the Restricted Share Units
Certificate, together with the Terms and Conditions contained herein.

 

                (c)  “Class B Common Stock” shall mean shares of Class B Common
Stock, par value $0.001 per share, of the Company.

 

                (d)  “Code” shall mean the U.S. Internal Revenue Code of l986,
as amended, including any successor law thereto and the rules and regulations
promulgated thereunder.

 

 

2

--------------------------------------------------------------------------------


 

                (e)  “Committee” shall mean the Compensation Committee of the
Board (or such other Committee(s) as may be appointed or designated by the Board
to administer the Plan).

 

                (f)  “Company” shall mean Viacom Inc., a Delaware corporation.

 

                (g)  “Date of Grant” shall be the date set forth on the
Restricted Share Units Certificate.

 

                (h)  “Dividend Equivalent” shall mean an amount in cash equal to
the regular cash dividend that would have been paid on the number of shares of
Class B Common Stock underlying the Restricted Share Units.

 

                (i)  “Fair Market Value” of a share of Class B Common Stock on a
given date shall be the 4:00 p.m. (New York time) closing price on such date on
the New York Stock Exchange or other principal stock exchange on which the Class
B Common Stock is then listed, as reported by The Wall Street Journal (Northeast
edition) or as reported by any other authoritative source selected by the
Company.

 

                (j)  “Participant” shall mean the employee named on the
Restricted Share Units Certificate.

 

                (k)  “Permanent Disability” shall have the same meaning as such
term or a similar term has in the long-term disability policy maintained by the
Company or a Subsidiary thereof for the Participant and that is in effect on the
date of the onset of the Participant’s Permanent Disability unless the Committee
determines otherwise.

 

                (l)  “Plan” shall mean the Viacom Inc. 2006 Long-Term Management
Incentive Plan, as amended from time to time.

 

                (m)  “Restricted Share Units” shall mean the contractual right
granted to the Participant to receive shares of Class B Common Stock, subject to
the terms and conditions set forth in the Certificate and the Plan.

 

                (n)  “Restricted Share Units Certificate” shall have the meaning
set forth in Section 1.1 hereof.

 

                (o)  “Retirement” shall mean the resignation or termination of
employment after attainment of an age and years of service required for payment
of an immediate pension pursuant to the terms of any qualified defined benefit
retirement plan maintained by the Company or a Subsidiary in which the
Participant participates; provided, however, that no resignation or termination
prior to a Participant’s 60th birthday shall be deemed a retirement unless the
Committee so determines in its sole discretion; and provided, further, that the
resignation or termination of employment other than a Termination for Cause
after attainment of age 60 shall be deemed a retirement if the Participant does
not participate in a qualified defined benefit retirement plan maintained by the
Company or a Subsidiary.

 

                (p)  “Section 409A” shall mean Section 409A of the Code and the
rules, regulations and guidance promulgated thereunder from time to time.

 

                (q)  “Subsidiary” shall mean a corporation (or a partnership or
other enterprise) in which the Company owns or controls, directly or indirectly,
more than 50% of the outstanding shares of stock normally entitled to vote for
the election of directors (or comparable equity participation and voting power).

 

                (r)  “Termination for Cause” shall mean a termination of
employment with the Company or any of its Subsidiaries which, as determined by
the Committee, is by reason of (i) “cause” as such term or a similar term is
defined in any employment agreement that is in effect and applicable to the
Participant, or (ii) if there is no such employment agreement or if such
employment agreement contains no such term, unless the

 

3

--------------------------------------------------------------------------------


 

Committee determines otherwise, the Participant’s:  (A) dishonesty; (B)
conviction of embezzlement, fraud or other conduct which would constitute a
felony; (C) willful unauthorized disclosure of confidential information; (D)
failure, neglect of or refusal to substantially perform the duties of the
Participant’s employment; or (E) any other act or omission which is a material
breach of the Company’s policies regarding employment practices or the
applicable federal, state and local laws prohibiting discrimination or which is
materially injurious to the financial condition or business reputation of the
Company or any Subsidiary thereof.

 

ARTICLE IV

 

MISCELLANEOUS

 

             Section 4.1  No Rights to Awards or Continued Employment.  Neither
the Certificate, the Plan nor any action taken in accordance with such documents
shall confer upon the Participant any right to be employed by or to continue in
the employment of the Company or any Subsidiary, nor to be entitled to any
remuneration or benefits not set forth in the Plan or the Certificate, including
the right to receive any future awards under the Plan or any other plan of the
Company or any Subsidiary or interfere with or limit the right of the Company or
any Subsidiary to modify the terms of or terminate the Participant’s employment
at any time for any reason.

 

             Section 4.2 Restriction on Transfer.  The rights of the Participant
with respect to the Restricted Share Units shall be exercisable during the
Participant’s lifetime only by the Participant and shall not be transferable by
the Participant to whom the Restricted Share Units are granted, except by will
or the laws of descent and distribution; provided that the Committee may permit
other transferability, subject to any conditions and limitations that it may, in
its sole discretion, impose.

 

Section 4.3  Taxes.  The Company or a Subsidiary, as appropriate, shall be
entitled to withhold from any payment made under the Plan to the Participant or
a Participant’s estate or any permitted transferee an amount sufficient to
satisfy any federal, state, local and/or other tax withholding requirement.  The
Committee, in its discretion, may, as a condition to the settlement of the
Restricted Share Units, payment of the Dividend Equivalents or delivery of any
shares of Class B Common Stock, require that an additional amount be paid in
cash equal to the amount of any federal, state, local and/or other tax
withholding requirement or, alternatively, permit the Participant to satisfy
such tax withholding requirement by withholding shares of Class B Common Stock
subject to the applicable Restricted Share Units and/or Dividend Equivalents.

 

             Section 4.4  Stockholder Rights.  The grant of Restricted Share
Units under the Certificate shall not entitle the Participant or a Participant’s
estate or any permitted transferee to any rights of a holder of shares of Class
B Common Stock, other than when and until the Participant, the Participant’s
estate or the permitted transferee is registered on the books and records of the
Company as a stockholder and shares are delivered to such party upon settlement
of the Restricted Share Units or payment of the Dividend Equivalents.  Unless
otherwise determined by the Committee in its discretion, no adjustment shall be
made for dividends or distributions or other rights in respect of any shares of
Class B Common Stock for which the record date is prior to the date on which the
Participant, a Participant’s estate or any permitted transferee shall become the
holder of such shares of Class B Common Stock.

 

4

--------------------------------------------------------------------------------


 

Section 4.5  No Restriction on Right of Company to Effect Corporate Changes. 
Neither the Plan nor the Certificate shall affect in any way the right or power
of the Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Class B Common Stock or the rights thereof or which are convertible
into or exchangeable for Class B Common Stock, or the dissolution or liquidation
of the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise.

 

                Section 4.6  Section 409A.  If any provision of the Certificate
contravenes any regulations or Treasury guidance promulgated under Section 409A
or could cause the Participant to recognize income for federal income tax
purposes with respect to any Restricted Share Units before such Restricted Share
Units are settled or to be subject to interest and penalties under Section 409A,
such provision of the Certificate shall be modified to maintain, to the maximum
extent practicable, the original intent of the applicable provision without
violating the provisions of Section 409A or causing such income recognition or
imposition of interest or penalties.  Moreover, any discretionary authority that
the Board or the Committee may have pursuant to the Certificate shall not be
applicable to Restricted Share Units that are subject to Section 409A to the
extent such discretionary authority will contravene Section 409A.

 

                Section 4.7 Amendment.  The Committee shall have broad authority
to amend the Certificate without approval of the Participant to the extent
necessary or desirable (i) to comply with, or take into account changes in,
applicable tax laws, securities laws, accounting rules and other applicable
laws, rules and regulations or (ii) to ensure that the Participant does not
recognize income for federal income tax purposes with respect to any Restricted
Share Units before such Restricted Share Units are settled and is not subject to
interest and penalties under Section 409A with respect to any Restricted Share
Units.

 

                Section 4.8  Interpretation.  In the event of any conflict
between the provisions of the Certificate (including the definitions set forth
herein) and those of the Plan, the provisions of the Plan will control. 
Additionally, in the event of a conflict or ambiguity between the provisions of
the Certificate and the provisions of any employment agreement that is in effect
and applicable to the Participant with respect to the Restricted Share Units,
the provisions of such employment agreement shall be deemed controlling to the
extent such provisions are consistent with the provisions of the Plan and are
more favorable to the Participant than the provisions of the Certificate.

 

                Section 4.9  Breach of Covenants.  In the event that the
Committee makes a good faith determination that the Participant committed a
material breach of the restrictive covenants relating to non-competition, no
solicitation of employees, confidential information or proprietary property in
any employment or other agreement applicable to the Participant during the one
year period after termination of the Participant’s employment with the Company
or a Subsidiary for any reason, the Participant will be required to return the
shares of Class B Common Stock received by him or her in settlement of the
Restricted Share Units and the cash payment of the Dividend Equivalents or, if
the shares of Class B Common Stock received in settlement of the Restricted
Share Units were sold by the Participant, return any proceeds realized on the
sale of such shares of Class B Common Stock during the one year period prior to
such breach or any time after such breach occurs.

 

5

--------------------------------------------------------------------------------


 

                Section 4.10  Governmental Regulations.  The Restricted Share
Units shall be subject to all applicable rules and regulations of governmental
or other authorities.

 

                Section 4.11  Headings.  The headings of articles and sections
herein are included solely for convenience of reference and shall not affect the
meaning of any of the provisions of the Certificate.

 

                Section 4.12  Governing Law.  The Certificate and all rights
hereunder shall be construed in accordance with and governed by the laws of the
State of Delaware.

 

 

6

--------------------------------------------------------------------------------

 